DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Preliminary Amendment filed on 12/07/2020, in which claims 2-6 have been canceled, new claims 7-13 have been added and entered of record.
3.   Claims 1 and 7-13 are pending for examination.

Information Disclosure Statement
4.     The Information Disclosure Statement (IDS) submitted on 3/08/2021 have been considered by the examiner and made of record in the application file.

Priority
5.    This application claims priority based upon Japanese patent application No. 2018-114810, filed on June 15, 2018, and Japanese patent application No. 2018-114813, filed on June 15, 2018.
      Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.

Claim Rejections - 35 USC § 112(b)
6.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claim 7, lines 2-4, recites “wherein the memory circuit comprises a fourth transistor, and wherein one of a source and a drain of the second transistor is electrically connected to a gate of the fourth transistor”.
          This claim language renders the recited claim limitations (bold and underlined above) being ambiguous, unclear and confusing. Figure 4A and paragraphs [0065]-[0067] of the instant specification disclose the memory circuit (NOSRAM) comprises a “fifth transistor” (MT2) and a “fourth transistor” (MT3, as recited in the claim), wherein one of a source and a drain of the “fifth transistor” (MT2) is electrically connected to a gate of the “fourth transistor” (MT3), and Figure 5A and paragraphs [0076]-[0080] of the instant specification disclose the switching circuit (30) comprises wherein one of a source and a drain of the second transistor (MT4) is electrically connected to a gate of the third transistor (MT5) (referred to parent claim 1, line 5, “wherein the switching circuit comprises a second transistor and a third transistor”). However, the specification does not disclose “wherein the memory circuit comprises a fourth transistor, and wherein one of a source and a drain of the second transistor is electrically connected to a gate of the fourth transistor”. How can one of a source and a drain of the second transistor (of the switching circuit) is electrically connected to a gate of the fourth transistor (of the memory circuit), as recited in the claim above?    
          For the purpose of examination, the examiner interprets the claim as “the memory circuit comprises a fourth transistor and a fifth transistor, wherein one of a source and a drain of the fourth transistor is electrically connected to a gate of the fifth transistor”, as disclosed in Figure 4A and paragraphs [0065]-[0067] of the instant specification.
 Claim 10 recites substantially the same limitations that are performed by claim 7 above, and therefore it is rejected for the same reasons.
        Claim 13 recites substantially the same limitations that are performed by claim 7 above, and therefore it is rejected for the same reasons.

Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
8.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Consideration of Reference/Prior Art
9.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
10.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 103
11.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
12.    Claim 1 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (U.S. Patent Application Publication 2016/0343452, hereinafter “Ikeda”), in view of Onuki et al. (U.S. Patent Application Publication 2018/0090498, hereinafter “Onuki”). Both references are cited in the IDS dated 3/08/2021.
        Regarding independent claim 1, Ikeda teaches a semiconductor device comprising a control unit and a memory unit, wherein the memory unit comprises a memory circuit and a switching circuit, wherein the memory circuit comprises a first transistor and a capacitor, wherein the switching circuit comprises a second transistor and a third transistor, wherein the first transistor and the second transistor comprise a semiconductor layer comprising a channel formation region with an oxide semiconductor (Figs. 1-5B and accompanying texts, a semiconductor device 100 in Fig. 1 comprises a control unit, e.g., row decoder 112 and column decoder 113, and a memory unit, e.g., arrays 111 and 130, wherein the memory unit comprises a memory circuit 10 in Figs. 3A/3B/5A and a switching circuit 141 of routing switch array 140 in Figs. 5A/5B, wherein the memory circuit 10 comprises a first transistor M1 in Fig. 3A and a capacitor C1 in Fig. 3A, wherein the switching circuit 141 comprises a second transistor M41 and a third transistor M42 in Fig. 5B, wherein the first transistor M1 and the second transistor M41 comprise a semiconductor layer comprising a channel formation region with an oxide semiconductor. Both the first transistor M1 and second transistor M41 may be used with an oxide semiconductor (OS) M4 having a gate electrode for a back gate in Fig. 3B, para. [0066]-[0070], [0083], [0043]-[0084]). 

        Onuki teaches a semiconductor device comprising a sensor unit and wherein the control unit has a function of switching a signal supplied to the first transistor and the second transistor, in accordance with a signal obtained at the sensor unit (Figs. 1, 4-6 and accompanying texts, a semiconductor device 10 in Figs. 1 and 5 comprising a temperature sensor unit 17 and wherein a voltage control unit 18 in Figs. 1 and 5 has a function of switching a signal at node N11 supplied to first oxide semiconductor OS transistor M10 and second oxide semiconductor OS transistor M10 via their respective back gates, in accordance with a signal VSNS obtained at the temperature sensor unit 17, as shown in Figs. 1, 4-6, and para. [0056]-[0059], [0077]-[0096]).
         Since Ikeda and Onuki are both from the same field of semiconductor device, the purpose disclosed by Onuki would have been recognized in the pertinent art of Ikeda.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Onuki to the teaching of Ikeda for the purpose of providing a semiconductor device having a temperature sensor to obtain temperature information and a control circuit applies voltage depending on the temperature information to a back gate of an oxide semiconductor (OS) transistor to provide large on-state current, high-speed, long data retention, low power consumption for the semiconductor device (Onuki, para. [0012]). 
        Regarding dependent claim 7, the combination of Ikeda and Onuki teaches the semiconductor device according to claim 1, the memory circuit comprises a fourth transistor and a fifth transistor, wherein one of a source and a drain of the fourth transistor is electrically connected to a gate of the fifth transistor (Figs. 1,4B, and accompanying texts, the memory circuit 30 in Figs 1 and 4B comprises a fourth transistor M32 and a fifth transistor M35, wherein 
         Regarding independent claim 8, Ikeda teaches a semiconductor device comprising a control unit and a memory unit, wherein the memory unit comprises a memory circuit and a switching circuit, wherein the memory circuit comprises a first transistor and a capacitor, wherein the switching circuit comprises a second transistor and a third transistor, wherein the first transistor and the second transistor comprise a semiconductor layer comprising a channel formation region with an oxide semiconductor, and a gate electrode (Figs. 1-5B and accompanying texts, a semiconductor device 100 in Fig. 1 comprises a control unit, e.g., row decoder 112 and column decoder 113, and a memory unit, e.g., arrays 111 and 130, wherein the memory unit comprises a memory circuit 10 in Figs. 3A/3B/5A and a switching circuit 141 of routing switch array 140 in Figs. 5A/5B, wherein the memory circuit 10 comprises a first transistor M1 in Fig. 3A and a capacitor C1 in Fig. 3A, wherein the switching circuit 141 comprises a second transistor M41 and a third transistor M42 in Fig. 5B, wherein the first transistor M1 and the second transistor M41 comprise a semiconductor layer comprising a channel formation region with an oxide semiconductor. Both the first transistor M1 and second transistor M41 may be used with an oxide semiconductor (OS) M4 having a gate electrode for a back gate in Fig. 3B, para. [0066]-[0070], [0083], [0043]-[0084]). 
        Ikeda does not specifically teach a sensor unit and wherein the control unit has a function of switching a signal supplied to the first transistor and the second transistor, in accordance with a signal obtained at the sensor unit.
        Onuki teaches a semiconductor device comprising a sensor unit and wherein the control unit has a function of switching a signal supplied to the first transistor and the second transistor, in accordance with a signal obtained at the sensor unit (Figs. 1, 4-6 and accompanying texts, a semiconductor device 10 in Figs. 1 and 5 comprising a temperature sensor unit 17 and wherein a voltage control unit 18 in Figs. 1 and 5 has a function of switching a signal at node N11 SNS obtained at the temperature sensor unit 17, as shown in Figs. 1, 4-6, and para. [0056]-[0059], [0077]-[0096]).
         Since Ikeda and Onuki are both from the same field of semiconductor device, the purpose disclosed by Onuki would have been recognized in the pertinent art of Ikeda.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Onuki to the teaching of Ikeda for the purpose of providing a semiconductor device having a temperature sensor to obtain temperature information and a control circuit applies voltage depending on the temperature information to a back gate of an oxide semiconductor (OS) transistor to provide large on-state current, high-speed, long data retention, low power consumption for the semiconductor device (Onuki, para. [0012]). 
        Regarding dependent claim 9, the combination of Ikeda and Onuki teaches the semiconductor device according to claim 8, wherein the gate electrode is a back gate electrode (Ikeda, Fig. 3B and accompanying texts, the oxide semiconductor (OS) M4 transistor in Fig. 3B having the gate electrode is a back gate electrode, para. [0070]). 
        Regarding dependent claim 10, this claim recites substantially the same limitations that are performed by claim 7 above, and therefore it is rejected for the same reasons.
        Regarding independent claim 11, Ikeda teaches a semiconductor device comprising a control unit and a memory unit, wherein the memory unit comprises a memory circuit and a switching circuit, wherein the memory circuit comprises a first transistor and a capacitor, wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the capacitor, wherein the switching circuit comprises a second transistor and a third transistor, wherein one of a source and a drain of the second transistor is electrically connected to a gate of the third transistor, wherein the first transistor and the second transistor comprise a semiconductor layer comprising a channel formation region with an oxide  wherein one of a source and a drain of the second transistor M41 is electrically connected to a gate of the third transistor M42, wherein the first transistor M1 and the second transistor M41 comprise a semiconductor layer comprising a channel formation region with an oxide semiconductor. Both the first transistor M1 and second transistor M41 may be used with an oxide semiconductor (OS) M4 having a gate electrode for a back gate in Fig. 3B, para. [0066]-[0070], [0083], [0043]-[0084]). 
        Ikeda does not specifically teach a sensor unit and wherein the control unit has a function of switching a signal supplied to the first transistor and the second transistor, in accordance with a signal obtained at the sensor unit.
        Onuki teaches a semiconductor device comprising a sensor unit and wherein the control unit has a function of switching a signal supplied to the first transistor and the second transistor, in accordance with a signal obtained at the sensor unit (Figs. 1, 4-6 and accompanying texts, a semiconductor device 10 in Figs. 1 and 5 comprising a temperature sensor unit 17 and wherein a voltage control unit 18 in Figs. 1 and 5 has a function of switching a signal at node N11 supplied to first oxide semiconductor OS transistor M10 and second oxide semiconductor OS transistor M10 via their respective back gates, in accordance with a signal VSNS obtained at the temperature sensor unit 17, as shown in Figs. 1, 4-6, and para. [0056]-[0059], [0077]-[0096]).
         Since Ikeda and Onuki are both from the same field of semiconductor device, the purpose disclosed by Onuki would have been recognized in the pertinent art of Ikeda.

       Regarding dependent claim 12, this claim recites substantially the same limitations that are performed by claim 9 above, and therefore it is rejected for the same reasons.
       Regarding dependent claim 13, this claim recites substantially the same limitations that are performed by claim 7 above, and therefore it is rejected for the same reasons.

Conclusion
13.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515. The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/TRI M HOANG/Primary Examiner, Art Unit 2827